On May 9, 1975 the court ordered that judgment be entered for plaintiff as follows:

Year Tax Assessed Interest

1962. $28, 079. 50 $1,101. 62
1963. 86, 502. 00 27, 680. 00
1964. 132, 797. 00 34, 527. 00
1965. 156, 775. 00 31, 364. 00
The court further ordered that plaintiff be allowed interest as provided by law on the above amounts, such interest to *1056commence on July 15, 1969 on all tax and assessed interest balances for 1963,1964 and 1965 and on December 20,1965 as to $6,676.50 of tax and all assessed interest for 1962 and on January 1,1966 on the remaining balance of 1962 tax.